Citation Nr: 1800756	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

2. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had previously requested a Travel Board hearing, and a July 2015 hearing was scheduled; that hearing request was subsequently withdrawn, and the Veteran requested that consideration of her case proceed on the evidence of record.  

By a July 2016 issuance, the Board determined it would reopen a previously denied claim for service connection for TMJ, then remanded the reopened claim along with additional matter of service connection for vertigo, to the RO as Agency of Original Jurisdiction (AOJ) for additional requested development.  These claims continued to be denied by October 2016 Supplemental Statement of the Case (SSOC).  The Board finds proper compliance with the terms of its prior remand that the Veteran undergo complete VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).   The claims have since returned to the Board for further review.   

By November 2016 correspondence, the Veteran informally raised the issue of entitlement to service connection for psychological problems as secondary to TMJ and/or vertigo.  To date, neither of the underlying conditions of TMJ and vertigo have been adjudicated service-connected.  That notwithstanding, the claim involving service connection for vertigo is being remanded in this instance, and consequently the claim of service connection for psychological disability based upon vertigo remains viable.  The provisions for filing an original claim have been updated, and a claim must now be made upon the form prescribed by the VA Secretary.  38 C.F.R. § 3.155 (a) (2017); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

The Veteran does not have the current claimed disability of temporomandibular joint dysfunction.


CONCLUSION OF LAW

The criteria are not met to establish service connection for TMJ.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  A showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b). However, the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA law further permits service connection on a secondary basis.  Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative 
value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
The Board upon reviewing of the record finds that the evidence on the whole does not substantiate a current clinical diagnosis of temporomandibular joint dysfunction.  The relevant evidence is recounted below.

The Board is mindful of the Veteran's own reported complaints and medical history in this regard.  These have been duly considered.  The objective history, mostly more recent, does not show the condition claimed on repeated evaluation.

Looking initially at Service Treatment Records (STRs), there is a November 1974 entry regarding an auto accident in which the Veteran had struck her head on the dashboard, and now had ringing in the ears and sharp pains across the forehead. There was notated some tenderness over the bridge of the nose.  There was no specific notation about any problem involving the jaw, or dysfunction of the jaw region.  

The December 1984 report from Dr. G.A., an ear nose and throat (ENT) specialist, appears to indicate (handwritten diagnosis unclear) the diagnostic impression of "TMJ Syndrome."    

Upon VA examination in January 1990 for general medical evaluation, the Veteran stated that in 1975 she developed nasal symptoms consisting of obstruction, profuse rhinorrhea, sneezing, discomfort over the ethmoid and the frontal areas.  Initially the symptoms were usually more prevelant in the summer, now around all year long.  The Veteran had no other symptoms referable to the ear nose and throat except the history of the temporomandibular joint pain, which bothered her intermittently.  On examination the ear canals were clear.  The drums were normal in appearance and motility.  For the nose area the airway was adequate, no pus or polyps.  Her teeth were in good repair.  Tonsils were atrophic.  Nasopharynx was clear.  Hypopharynx and larynx were not visualized because of exaggerated gag reflex.  Neck had no adenopathy.  The impression was allergic rhinitis; TMJ syndrome, by history.

Associated with that examination, the Veteran underwent a dental health examination, which showed oral hygiene, fair with slight calculus.  Oral condition good.  Tongue and tissue normal.  The diagnosis was calculus and missing teeth.  The recommendation was scale and prophylaxis.  The Veteran stated she had developed popping and pain when chewing about six years ago.  Certain foods were more bothersome.  The Veteran stated her jaw occasionally would pop out when she opened her mouth such as yawning.  There was no problem to return the jaw to normal position.  Clinical exam showed no loss of substance, scarring, deformity, paresthesia, speech abnormality, dysfunction, or prosthesis.  There was a 42mm vertical opening.  There was mandibular deviation of 1mm to the right.  There was occlusion medial drifting of some teeth due to previously extracted unfilled space.  No crepitus noted when opening, and no appreciable mandibular shift when opening and closing.  Periodontal condition, there was generalized 4 to 6-mm pockets of the posterior teeth.  X-rays were negative for any pathology.  

The July 2001 physician letter, from an endocrinologist in private practice, stated that the Veteran was then under treatment at that office for ongoing symptoms of allergic rhinitis and TMJ syndrome.  

The July 2002 follow up correspondence from this physician, references prior December 2000 medical assessment at which time the Veteran's initial diagnoses included, amongst other conditions, past treatment for TMJ syndrome.  It was indicated that in reviewing the Veteran's last several visits, the Veteran had not complained of any TMJ symptoms recently.

Subsequently, the Veteran underwent a VA examination in January 2010 for the nose, sinus, larynx and pharynx.  The history of the in-service injury was documented.  The Veteran in describing reported symptomatology since that accident in service mainly discussed having experienced sinus problems, being treated for sinusitis in 2009, and having had seasonal allergies accompanied by sneezing and runny nose, denying any problems at that time.  There was no discussion of the condition of or similar to TMJ.  Nor was there any breathing difficulty or speech impairment.  There were no residuals of an injury to the pharynx, including nasopharynx.  The one diagnosis given was allergic rhinitis.  

The Board remanded this claim, specifically to determine whether the Veteran had the condition claimed.

On VA examination in September 2016 for TMJ, the examiner indicated from review of the electronic claims folder, there was no evidence in STRs that the Veteran had any TMJ condition while in service.  There was an entry as to a motor vehicle accident that resulted in blunt trauma to the anterior face in 1975.  According to the examiner, the Veteran did not have nor had ever had a TMJ condition.  During the incident in service in 1973, there were no entries as to any TMJ damage from that accident.  The Veteran reported that no diagnosis of TMJ was ever formally stated at the time.  Objectively, on evaluation of the right temporomandibular joint, there was right lateral excursion of 6 millimeters, no pain noted on exam.  There was no evidence of pain with chewing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus or clicking of joints or soft tissue of the right temporomandibular joint.  Interincisal distance was 46 millimeters.  For the left temporomandibular joint, left lateral excursion was 6 millimeters.  Pain was noted on exam, but did not result in or cause functional loss.  There was no evidence of pain with chewing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus or clicking of joints or soft tissue of the left temporomandibular joint.  The Veteran was able to perform repetitive use testing with at least three repetitions on both right and left temporomandibular joints.  There was no additional functional loss or range of motion loss after three repetitions.  There was no indication that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The condition was not worse on flare ups.  Imaging studies of the jaw had been performed and did not document degenerative or traumatic arthritis.  There were no other significant diagnostic test findings or results.  

Under VA law, the initial criterion in order to establish a claim for entitlement to service connection consists of competent evidence of a current disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
 
While initially during the 1990s and for some time afterwards it was thought that the Veteran likely had TMJ, notwithstanding that many of those assessments were based on reported history and not a treatment provider's objective diagnosis, the recent VA medical evidence effectively rules out the condition, including on September 2016 VA examination.  That evaluation was thorough and directly addressed the Veteran's symptoms in coming to a medical conclusion, and also considered the previously mentioned documented medical history.  It is therefore considered competent and probative evidence.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion  is a factor in assessing the probative value of the opinion).  Absent there being a confirmed clinical diagnosis of the disability averred, this claim on appeal must be denied.  As indicated, a current disability is the first essential requirement to establish service connection.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, whether the Veteran has TMJ falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  

Determining whether the Veteran has TMJ requires medical inquiry into anatomical relationships and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  Furthermore, her assertions have been investigated by a competent medical professional and found to be unsupportable.  The medical evidence in this case is more probative than the lay evidence.  

The preponderance of the evidence weighs against the claim, in which case VA's benefit-of-the-doubt doctrine does not apply, and accordingly this claim must be denied.


ORDER

Service connection for TMJ is denied.


REMAND

Further development is required to supplement the record on the claim of service connection for vertigo.  The present VA examination history does not properly resolve the question of the etiology of this condition.

Upon VA examination in October 2016 for ear conditions, the opinion stated was that it was less likely than not that the Veteran's vertigo was incurred in, was caused by, or was otherwise etiologically related to her military service.  The stated rationale for that opinion was as follows:

[This opinion is] based on review of the available medical records, medical literature and clinical experience.  Per VA 2507 the Veteran was in military from March 20, 1973 to January 21, 1975.  Today the Veteran reported many years after discharge from military service noticed "vertigo" as a symptom, not a disorder.  Her ear exam is normal and neurological exam is non normal.  The Veteran reports and her records showed all work-up done so far "no" etiology for these symptoms.  There was no subjective/objective evidence of this claimed "symptom" onset in military service or shortly after discharge from military service.  Today [the Veteran] also reported "no" LOC/AOC/PTA [presumably, loss of consciousness; affect on consciousness; post-traumatic amnesia] related to the MVA [motor vehicle accident] in military service, supported by her STRs.  Per VA definition of TBI [traumatic brain injury] this event was not a TBI.  ...There is no subjective/ objective evidence of TBI residuals.

Medical literature shows: vertigo is a symptom of illusory movement, most commonly of spinning of oneself or of the environment.  Vertigo is a symptom, not a diagnosis.  It arises because of asymmetry in the vestibular system due to damage to or dysfunction of the labyrinth, vestibular nerve, or central vestibular structures in the brainstem.

Whereas the opinion given appropriately considers several available facts, there are details that have been left out and need to be considered - at least one treatment report from 1984 shows significantly earlier onset of vertigo than by the above opinion, as well, the Veteran's reported assertion that her nose sustained injury during the 1973 in-service accident and that is what brought upon vertigo.  It would be further useful, given the longstanding nature of vertigo, to have an objective clinical assessment of the medical disorder underlying that symptom.  Particularly because of last indicated requirement, the Veteran should undergo another complete examination.  

Accordingly, the claim is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified clinician.  The claims files must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner should initially indicate what if any clear diagnosis there is due to the Veteran's reported symptom of vertigo.  For the condition diagnosed and/or even if all that is confirmed is the problem of vertigo, the examiner should provide an opinion as to whether the disorder at least as likely as not (50 percent or greater probability) was incurred during military service, including due to a November 1973 injury.  In providing the opinion, the examiner is requested to consider the December 1984 private treatment record indicating "earache"; "dizziness."  Also take into proper consideration the opinion rendered by the October 2016 VA examiner (notwithstanding that some of the pertinent medical history was apparently overlooked during that examination). 

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion. 

2. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Then readjudicate the claim on appeal for entitlement to service connection for vertigo based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


